LATTIMORE, Judge.
Conviction for manufacturing intoxicating liquor; punishment, two years, in the penitentiary.
The record is here without statement of facts or bills of exception. We observe that in entering the judgment and passing sentence in conformity therewith the judge failed to take note of the provisions of the indeterminate sentence law. The judgment and sentence will be reformed so that appellant will be adjudged to serve a term of not less than one nor more than two years in the penitentiary. We are not informed by anything in the record as to what testimony was heard by the trial court in overruling the motion for new trial based in part upon alleged misconduct of the jury. In so far as we are informed by exhibits to the motion, we are inclined to believe what is there claimed to have been said in the jury room was but in the nature of an argument among the jurors, and not to be such as to call for review by the trial court or this court.
No error appearing, the judgment will be affirmed.

Affirmed.